Citation Nr: 0705811	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  02-13 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the veteran is competent for Department of 
Veterans Affairs (VA) purposes.  

2.  Entitlement to an increased evaluation for service-
connected paranoid schizophrenia, currently rated as 70 
percent disabling from August 1, 2000 to September 24, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1995 to June 
1996.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board remand issued in March 
2005.  This matter was originally on appeal from April 2001 
and September 2001 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In April 2001, the RO continued to assign an evaluation of 50 
percent for the veteran's service-connected schizophrenia and 
proposed a finding of incompetency.   

In September 2001, the RO determined that the veteran was not 
competent to handle disbursement of funds.  

In July 2002, the RO increased the evaluation assigned for 
the veteran's service connected paranoid schizophrenia from 
50 percent to 70 percent effective August 1, 2000.  The 
finding of incompetency was also confirmed.    

In September 2006, the RO increased the evaluation assigned 
for the veteran's service-connected paranoid schizophrenia 
from 70 percent to 100 percent effective September 25, 2005, 
established basic eligibility to Dependents' Educational 
Assistance from September 25, 2005, and confirmed its finding 
of incompetency.  

The Board notes that the RO has increased the disability 
rating assigned for the veteran's service-connected 
psychiatric disability to 100 percent from September 25, 
2005.  Therefore, the veteran has received a full grant of 
benefits with respect to that portion of the appeal period.  
Nevertheless, the portion of the appeal period from August 1, 
2000 to September 24, 2005 remains on appeal and that issue 
will be remanded for reasons discussed below.    

The Board also observes that the veteran requested a personal 
hearing to be held in Washington, DC before the Board in his 
August 2002 VA Form 9.  The veteran subsequently asked to 
reschedule his Board hearing in September 2004 correspondence 
because he was in the hospital at that time.  Nonetheless, 
the veteran later asked in October 2004 correspondence that 
his name be removed from the docket because he remained in 
the hospital and would be unable to attend the rescheduled 
hearing.  Thus, the veteran's hearing request is hereby 
withdrawn.

Furthermore, the veteran's representative raised a claim of 
entitlement to special monthly compensation for the aid and 
attendance of another person in the September 2004 
Appellant's Brief.  The Board refers this undeveloped matter 
to the RO for appropriate action.  

Moreover, the issue of entitlement to an increased evaluation 
for service-connected paranoid schizophrenia, currently rated 
as 70 percent disabling from August 1, 2000 to September 24, 
2005, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran does not possess the mental capacity to 
contract or to manage his own affairs, including the 
disbursement of funds without limitation.  


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 U.S.C.A. 
§§ 501(a), 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.353 (2006).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The March 2005 Board Remand and The VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in May 2001, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  Specifically, the RO advised the veteran that 
it received information showing that he may need help in 
handling his VA benefits due to his service-connected 
psychiatric disability and notified him that VA proposed to 
rate him incompetent for VA purposes.  The RO also explained 
that it would decide if he was able to handle his VA benefit 
payments and base its decision on all the evidence it had 
already received and any other evidence the veteran wished to 
send.  The RO further advised the veteran that he had the 
right to submit any evidence, information or statement that 
would present his side of the case.  38 C.F.R. § 3.159 (b)(1) 
(2006). 

The Board further observes that the RO provided the veteran 
with a copy of the April 2001, September 2001, and September 
2006 rating decisions, the July 2002 Statement of the Case 
(SOC), and the September 2006 Supplemental Statement of the 
Case, which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  Follow-up duty to assist letters were 
also sent in August 2003 and in approximately July 2005 
(letter dated in May 2005).    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's VA treatment records from May 1998 to April 2006 to 
include records from the VA Northern Indiana healthcare 
system and obtained the November 2001 VA field examination 
report.  The RO also afforded the veteran with psychiatric 
examinations in February 2001, July 2002, and July 2006.  The 
Board notes that the RO asked the veteran to complete an 
authorization form (VA 21-4142) in correspondence dated in 
May 2005 so that it could obtain the veteran's record of 
psychiatric treatment at the Kalamazoo Psychiatric Hospital 
from approximately December 2003 to February 2005; however, 
no form was returned.  The veteran indicated that his doctor 
would provide a statement that he was able to manage his own 
money in the January 2002 notice of disagreement but there is 
none of record.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  

As for records from the Social Security Administration, to 
the extent any medical records are not in his VA claims file, 
no further efforts must be made.  The duty to obtain records 
only applies to records that are "relevant" to the claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence"" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  In this case, the records from the Social 
Security Administration would do no more than confirm that 
the veteran is incapable of managing his own affairs- a fact 
readily ascertainable from the evidence of record, which 
reveals that the veteran's fiduciary also manages his SSA 
benefits.  Consequently, there is no reason to delay 
resolution of this case to obtain the veteran's SSA records 
as they would clearly have no bearing on the outcome of the 
claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  The Board further finds that the RO 
complied with its March 2005 Remand with respect to the issue 
of competency.  Stegall v. West, 11 Vet. App. 268 (1998).
Accordingly, the Board will proceed with appellate review.  


II.	Legal Criteria 

The veteran claims competency status should be restored.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation. 38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d) (2006).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c) (2006).  
Determinations as to incompetency should be based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.


III.	Analysis 

In several written statements of record, the veteran 
essentially contends that he spends his money on necessities 
such as rent, food, and clothes and is capable of managing 
his own funds.  He also asserted in the January 2002 notice 
of disagreement that his fiduciary routinely did not send him 
enough money and indicated that he ran out of money in the 
past because he was helping to take care of his girlfriend, 
K.B.   

Nevertheless, a careful review of all of the evidence of 
record to include multiple statements from several of the 
veteran's mental health providers leaves no doubt that the 
veteran is currently incapable of administering his VA 
benefits.  

The Board notes that VA mental disorders examiners in 
February 2001 and July 2002 each determined that the veteran 
was not competent to manage his funds independently due to 
his marginal psychiatric status after thoroughly examining 
the veteran and reviewing his psychiatric history as 
documented in the claims folder.  In addition, the veteran's 
treating VA psychiatrist (M.S., M.D.) and mental health 
intensive case manager (M.C.) recommended in April 2001 
correspondence that a new, appropriate payee be named for the 
veteran because of his poor judgment and mental illness 
adding that the veteran's parents reported that the veteran 
and his wife, K.B. (to whom the veteran was not legally 
married because K.B. was already married and not legally 
divorced) abused crack cocaine, alcohol, and marijuana and 
had called them for money after having run out (the veteran's 
father served as his payee until he signed over payeeship to 
K.B.)  Furthermore, the veteran's social worker noted in 
November 2001 that the veteran was unable to manage his 
finances, ran out of money, asked his father for money, and 
was questionably taking his psychiatric medication.   

The veteran's VA treatment records from September 2005 to 
April 2006 also show that the veteran is not capable of 
managing his own funds.  The records reveal that the veteran 
was hospitalized for symptoms related to his psychiatric 
disability in January 2006 and was subsequently admitted to 
an assisted living facility upon discharge.  The records also 
include numerous references by mental health examiners to the 
veteran's fair to poor judgment, impulsivity, and inability 
to manage money.  Indeed, the veteran even admitted to his 
treating psychiatrist in March 2006 that he was not ready to 
live independently and had a tendency to spend impulsively 
and beyond his means which had led to past difficulties.  

Most recently, the July 2006 VA examining psychologist 
reviewed the claims folder and additionally concluded that 
the veteran was not competent to manage his own affairs, 
including his finances, due to his history of alcohol and 
polysubstance dependence and antisocial acts and a psychotic 
disorder (probably caused by chemical dependency).  

While some of the veteran's GAF scores during this appeal 
period suggest that he has a greater level of functioning 
than what is reflected by a finding of incompetency (e.g., 
the July 2006 VA examiner noted that the veteran's GAF score 
appeared to have been approximately 60 over the course of the 
last year except for one to two weeks around the time of his 
hospitalization), no medical examiner who has assigned any of 
the higher GAF scores has simultaneously found that the 
veteran was capable of managing his affairs.  Rather, they 
have consistently found that the veteran was not able to 
manage his own funds.  Indeed, there is no competent medical 
opinion of record suggesting that the veteran possesses the 
ability to manage his own funds for any time relevant to the 
current appeal period and the veteran is currently in receipt 
of a 100 percent disability rating for his service-connected 
psychiatric disability.  Although the veteran reported in his 
January 2002 notice of disagreement that his doctor would 
submit a statement verifying that he could handle his own 
money, the record shows that no such statement was ever 
received as explained above.  It is further noted that the 
veteran has asserted that he is competent for VA purposes; 
however, his assertions do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As the preponderance of the evidence clearly and convincingly 
establishes the veteran's lack of competence to manage his VA 
funds, the benefit of the doubt doctrine does not apply, and 
the veteran's claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Restoration of competency for VA benefits purposes is denied.


REMAND

In the Board's March 2005 Remand, the Board instructed the RO 
to undertake all necessary efforts to obtain the veteran's 
record of psychiatric treatment at the Kalamazoo Psychiatric 
Hospital from approximately December 2003 to February 2005 
and all available records of mental health treatment from the 
VA's Northern Indiana healthcare system from July 2002 to the 
present.  The Board also instructed the RO to associate any 
reports of field examination, especially with regard to the 
September 2001 determination of incompetency, with the claims 
folder and schedule the veteran for a new VA psychiatric 
examination.  The Board further asked the RO review the 
appeal on the basis of all additional evidence and furnish 
the veteran and his representative with a supplemental 
statement of the case if the RO could not grant the benefits 
sought on appeal in their entirety. 

Upon review of the claims file, the Board notes that the RO 
has not fully complied with the Board's instructions, 
particularly with respect to the issue of entitlement to an 
increased evaluation for service-connected schizophrenia.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining 
that the Board is obligated by law to ensure that the RO 
complies with its directives).  As previously discussed, the 
RO obtained or undertook reasonable efforts to obtain the 
treatment records identified by the veteran as pertinent to 
his claims; afforded the veteran with a VA psychiatric 
examination and medical opinion regarding the severity of his 
service-connected psychiatric disability (and his competency 
to manage his own affairs); and increased the rating assigned 
for the veteran's service connected psychiatric disability 
from 70 percent to 100 percent effective September 25, 2005, 
in a September 2006 rating decision.  The Board notes, 
however, that the RO did not issue a supplemental statement 
of the case that considered whether the veteran was entitled 
to an evaluation higher than 70 percent for the portion of 
the appeal period extending from August 1, 2000 to September 
24, 2005 based on the additional medical evidence obtained 
since the July 2002 Statement of the Case.  Therefore, the 
Board remands this issue to the RO so that it may fully 
comply with the March 2005 Remand order.    

Accordingly, the case is REMANDED for the following action:

After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the RO should review the 
additional medical evidence obtained since 
the July 2002 Statement of the Case and the 
veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The purpose of this remand is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


